I have the honor of extending to Mr. Hollai, on behalf of the 
delegation of Rwanda the warmest congratulation, echoing those 
already addressed to him from this rostrum by those speakers who have 
preceded me. His election to the presidency of the thirty-seventh 
session of the General Assembly is a tribute. Indeed, it duly 
recognizes the confidence which is owing to his personal qualities, 
particularly his competence, to which solemn homage has thus been 
paid. His election, moreover, is a mark of recognition of the 
important role that his country plays within the international 
community in the promotion of the ideals and principles inscribed in 
the Charter. In this context, the Rwandese delegation, whose 
readiness and sincere co-operation are assured him, is convinced that 
under his presidency the work of the current session will yield the 
results which the international community is entitled to expect in 
view of the objectives justifying the existence of the United 
Nations. May I also pay a tribute to Mr. Hollai's predecessor, Mr. 
Kittani of Iraq, who deserved well of the Organization by the wisdom, 
devotion, talent and dynamism with which he led the debates, which 
were undeniably long and difficult, that took place during the 
thirty-sixth session, as well as those of the seventh and ninth 
emergency special sessions and those of the special session devoted 
to disarmament. I should also like to take this opportunity to 
reiterate the congratulations of the Government of Rwanda to Mr. 
Perez de Cuellar following his election as Secretary-General. The 
Government and people of Rwanda again express their best wishes for 
his full success in his noble and difficult mission and commit 
themselves to supporting him and assuring him of their full 
co-operation, within their means, in giving concrete form to the 
ideals for which the United Nations remains the guarantor and trustee.
In accordance with established tradition, the General Assembly is 
gathered here to take stock of a year of activities by the United 
Nations, primarily for the purpose of preparing for the future in 
accordance with the lessons, experiences and results of the past. As 
happens every year, a privileged opportunity has again been given to 
all Member States publicly and solemnly to express their positions 
with regard to problems which are currently of concern to the 
international community, as well as their hopes for the future-hopes 
whose realization will depend on the mobilization and contribution of 
all peoples within the framework of increasingly active solidarity, 
above and beyond pious wishes and simple declarations of intent.
$53
The concerns of the Rwandese delegation bear first of all on the 
international economic situation, which scarcely prompts optimism, 
following a structural crisis which is creating an increasingly wide 
gap between the industrialized countries and the developing 
countries. World recession, monetary upheavals and increasingly heavy 
and crushing indebtedness confront the developing countries with 
problems that are at times inextricable and they are threatened in 
the end with bankruptcy.
During the year which is drawing to an end, no tangible development 
has occurred to modify in any positive or lasting way that tragically 
alarming trend, which the international community has been deploring 
for several years. The world continues to flounder in this crisis, 
which reduces to naught the ambitions and hope of enabling the 
majority of three quarters of humanity to escape the suffering of 
poverty and wretchedness.
The disorder of the international monetary system thus aggravates the 
problems of the third world countries which, while on the path to 
development with precarious resources, difficulties which are 
characterized notably by the persistence of inflationary pressures, 
the increasingly marked deterioration in terms of trade and the 
reduction of resources of institutions whose mission is to ensure 
financing.
For many such countries, the deterioration of the food situation has 
already gone beyond the point at which they are forced to increase 
their dependence on imported products to such a degree that they are 
no longer in a position to make the adjustments necessary to break 
the spiral of a worsening food shortage.
In this context, the countries which can afford to should abandon an 
exceedingly comfortable and simple attitude of inward withdrawal and 
should devote further efforts to ensuring that their official 
development assistance reaches the target of 0.7 per cent of gross 
national product set within the framework of the Second United 
Nations Development Decade. In that connection, the Republic of 
Rwanda would like to hail the decision already taken by a certain 
number of industrialized countries, which intend to devote 0.15 per 
cent of their gross national product to assistance for the least 
developed countries, of which my country is unfortunately a member.
My country at the same time welcomes the fact that the target of 0.15 
per cent has been approved in the Substantial New Programme of Action 
for the 1980s for the Least Developed Countries, a programme which 
the General Assembly endorsed in resolution 36/194. My delegation 
ventures to hope that donor countries, as well as all potential prime 
lenders, will take adequate steps forthwith so as to ensure the 
effective implementation of the Substantial New Programme of Action. 
My delegation is thinking particularly of immediate steps making it 
possible to satisfy the most urgent needs of the least developed 
countries. I should like to refer, by way of example, to the 
provision of substantial resources to reduce shortages of foodstuffs 
and energy resources, immediate financial assistance in the form of 
the cancellation or (rescheduling of debts and support for the 
balance of payments, and the immediate provision of supplementary 
financial support, especially for identification of projects, the 
carrying out of feasibility studies and the detailed preparation of 
investment projects.
The hardly encouraging picture of the world economy shows that the 
establishment of a new international economic order based on justice 
and equity is an urgent and imperative need. In that regard, I need 
not dwell on the disappointment caused by the impasse regarding the 
global negotiations. Since the eleventh special session of the 
General Assembly, in August 1980, two years have elapsed without 
delegations having succeeded in finding a compromise acceptable to 
all parties so as to permit the effective resumption of global 
negotiations.
Although the present situation is undoubtedly one of impasse, certain 
parties like to praise the therapeutic virtues of the free play of 
market forces, which unfortunately benefit only the powerful and the 
strong, inasmuch as they do not fall within the framework of a real 
strategy of international co-operation and disregard economic 
interdependence, thus threatening to exacerbate the disagreements and 
disparities among States.
The Government of Rwanda is firmly convinced that the development of 
the third world depends on a fundamental restructuring of 
international economic relations as a result of reforms designed to 
put an end to the present system, which tends to keep the poor 
majority subordinated to the wealthy minority. Interdependence is a 
crucial element which must constantly be borne in mind: it should 
inspire greater solidarity and complementarity in the organization of 
the economic relations between the industrialized countries, which 
possess the technology, and the developing countries, which possess 
raw materials. To disregard that reality would be to close our eyes 
deliberately to the facts and risk plunging the international 
community inextricably into a crisis.
Interdependence should not, however, be limited to North-South 
relations; it should also be an important element in South-South 
relations, and should be understood to apply particularly to 
co-operation among developing countries-co-operation which the 
effective implementation of the Caracas Programme of Action would al 
low to develop and strengthen yet further.
In this connection, Rwanda is working unceasingly and with all its 
strength to promote and strengthen its co-operation with other 
developing countries in general and neighboring countries in 
particular. With the latter Rwanda is endeavoring to develop 
relations of friendship and co-operation on the bilateral level and 
also within the framework of the sub regional communities. The 
Rwandese delegation is convinced that such co-operation, which is 
fully in keeping with the objectives set forth in the Lagos Plan of 
Action for the Implementation of the Monrovia Strategy for the 
Economic Development of Africa constitutes, with regard to the 
countries concerned, an important contribution to the achievement of 
international economic relations which serve the interests of all the 
parties. We are also convinced that we must foster exchanges which 
could enable the third world countries to confront the difficulties 
inherent in the imbalance of the present system, which is reflected 
in persistent disorder and profound structural problems.
It is high time all States understood that all hope of peace and 
security will be vain as long as the world is ruled by a system which 
maintains three quarters of mankind in the worst conditions of 
poverty, malnutrition, hunger and even abject, pathetic and revolting 
squalor.
The conclusions of the Third United Nations Conference on the Law of 
the Sea have shown the skeptics that the Organization constitutes an 
ideal framework for constructive dialogue on problems and questions 
of world interest. Rwanda welcomed the adoption last April by a great 
majority of countries of the United Nations Convention on the Law of 
the Sea. It is not necessary to recall here the entire background of 
that Conference; its origins are well known to all delegations at 
this session of the General Assembly. My delegation would simply like 
to pay a well-deserved tribute to all the delegations that took an 
active part in the work of that important Conference, at which there 
were lengthy negotiations before arriving, after more than 10 years, 
at the drafting and adoption of an effective international instrument 
on the law of the sea.
As a representative of a developing country which is, furthermore, 
deprived of direct access to the sea, I should like to take this 
opportunity to express, on behalf of the Government and people of 
Rwanda, our sincere satisfaction with the provisions of the 
Convention concerning the right of access to and from the sea and 
also the exercise of the rights provided for in the Convention, 
especially those pertaining to the freedom of the high seas, the 
common heritage of mankind and the enjoyment of freedom of transit 
through the territory of transit States by all means of 
transportation. The land-locked countries would certainly have liked 
to see other provisions included in the Convention, but they 
refrained from insisting on that point so as not to jeopardize or 
block the consensus which was sought by all parties.
We hope that the Convention will enter into force as soon as possible 
and that it will serve as a model for the management and sharing of 
the wealth of our planet for the benefit of all mankind in general 
and of the poorest in particular. With this in mind, my delegation 
hopes that the delegations that so far have not, for various reasons, 
been able to support the Convention on the Law of the Sea will 
reconsider their position and join the majority, so that the 
objectives which in this sphere are common to all Member States may 
be achieved.
With the same optimism, we hope to see substantial and noteworthy 
progress made in the sphere of international trade, which for several 
years has been the object of important negotiations within UNCTAD. 
The gradual fall in the prices of raw materials and the inexorable 
increase in the prices of finished products make the economic 
situation of the developing countries increasingly catastrophic, for 
the deficits and the gaps to be filled compel them to contract more 
and more crushing debts and thus to become insolvent, which 
jeopardizes their future not only socially and economically but also 
politically.
I shall not engage in the futile exercise of enumerating all the 
problems confronting the developing countries in general and the 
least developed and the land-locked countries in particular. I will 
simply draw the attention of the Assembly once more to the fact that 
all the defects of the world economy are at present affecting even 
more seriously this category of countries with weak and vulnerable 
economies. Therefore I reiterate that the time has come for 
solidarity and co-operation based on sharing, justice, equity and 
complementarity, in the framework of the democratization of 
international relations, which is an urgent necessity.
The role of the United Nations is to contribute to this and thereby 
to achieve its primary objective, that of promoting and ensuring the 
maintenance of peace, security and justice, while working for 
individual and collective well-being and progress, for the benefit of 
all the peoples of the world.
We are bound to note and to deplore the fact that the world does not 
seem to be prepared to lead from history and to give concrete form to 
the noble ideals to which all the Member States freely and solemnly 
subscribed.
Since the policy of detente, which would allow different 
socio-economic and political systems to lay the groundwork for 
fruitful co-operation, is increasingly losing ground to confrontation 
and tension; we face a future fraught with anguish and uncertainty. 
The arms race in nuclear, bacteriological and classical weapons is 
accelerating at an alarming pace to the detriment of investment that 
might help save people in developing countries from dire poverty.
Some references to problems of our times and a rapid overview show 
that overt conflicts and areas of tension which bring to bear grave 
threats to international peace and security are very much with us. 
Some are due to anachronistic colonialism or to the hateful and 
cynical policy of apartheid. All are linked to flagrant violations of 
the Charter and norms established by international law.
In Africa, above and beyond socio-economic problems, one of the major 
concerns remains the situation prevailing in the southern part of 
that continent and the sufferings, sacrifices and tragedies imposed 
on the Namibian people and on black South Africans struggling for 
recognition of their most basic rights.
As regards Namibia, which is still illegally occupied and 
administered by the minority racist Pretoria regime, the many actions 
undertaken by the United Nations to lead that Territory to 
independence-a matter for which the United Nations bears 
responsibility-have thus far come up against the intransigence, 
hesitation and dilatory maneuvers of South Africa, which arrogantly 
defies the international community. How can we fail to deplore the 
procrastination and the attempts to torpedo the United Nations plan 
for Namibia, when every day the Namibian people thirst for 
independence, for which it will continue to pay a heavy price, 
through the sufferings of freedom fighters who go as far as making 
the supreme sacrifice to emancipate their homeland?
The Government of Rwanda, which has had the privilege and signal 
honor of taking part in the delegation sent by the OAU to the Western 
countries members of the contact group on Namibia, bitterly regrets 
that this year is likely to end without the date on which the 
Namibian people is to achieve self- determination and independence 
being firmly set. In this connection my delegation would like to 
reaffirm the conviction of the Government of Rwanda that the United 
Nations plan for Namibia remains the only realistic framework for any 
initiative pertaining to the future of the Namibian people. That is 
why the five Western countries that make up the contact group cannot 
bow out without betraying the hopes and desires that the overwhelming 
majority of the international community have for Namibia. That is why 
those countries should be encouraged to show greater determination, 
willingness and commitment to compel South Africa to agree to strict 
implementation of Security Council resolution 435 (1978).
The right of the Namibian people to self-determination and 
independence should not, under any circumstance or any pretext, be 
sacrificed to the selfish interests of certain States Members of the 
United Nations, States which, deaf to the repeated appeals of the 
international community, happily continue their collaboration with 
the Pretoria regime in economic, military and other matters.
The accession of Namibia to independence is an inevitable process 
which goes along with the tide of history. It is thus absolutely 
necessary for the Namibian people to be able without further delay to 
exercise its right to decide on its future for itself in complete 
independence and to choose for itself, free of any external 
interference, the political regime and socioeconomic system that 
would be in keeping with its legitimate aspirations.
In recalling this position the Rwandese delegation once again hails 
the nationalist and anti-colonialist struggle being waged by that 
valiant people of heroes and martyrs under the aegis of SWAPO, its 
sole legitimate representative, to which Rwanda solemnly reiterates 
its unflagging support.
The return to the policy of gunboat diplomacy and the wanton and 
exclusive quest for spheres of influence, which sacrifice principles 
sacred to the entire international community as well as the 
elementary rights of peoples, will in no way affect the justness of 
the cause of the Namibian people. It will at the most delay matters; 
it will not at all undermine the heroism of that people.
I should also like to express the Rwandese Government's solidarity 
with the front-line States of southern Africa and more specifically 
the People's Republic of Angola and Mozambique, which are constantly 
victims of the bloody, barbarous aggressions and acts of sabotage in 
which the racist minority regime of South Africa takes pleasure.
In South Africa itself the proponents of apartheid-the iniquitous, 
hateful and inhuman policy they have established as a system of 
Government, thus enshrining racism and racial segregation as State 
policy-are attempting to maintain domination without regard for 
morality and right. So it is-and this is only one of many 
examples-that they install the majority of the population in 
so-called independent Bantustans and have recourse to ignoble 
practices such as assassination, kidnapping, torture and imprisonment 
against nationalists.
This regime, which has been abhorred by the great majority of Member 
States, furthermore stubbornly defies the international community by 
terrorizing all of southern Africa through armed invasions, 
assassinations, massacres, infiltration, political de- stabilization 
and acts of economic sabotage against neighboring States. Quite 
obviously such practices amount to a desperate strategy in the face 
of the sacred cause of the liberation of peoples defense of which is 
daily mobilizing greater strength and determination within South 
Africa itself. That tangible progress compels the South African 
Fascists to launch escalated guerrilla warfare and frequently to 
resort to the use of bands of mercenaries.
In this context, in this International Year of Mobilization for 
Sanctions against South Africa it is important that the diplomatic 
world redouble its efforts to isolate completely the minority racist 
regime in South Africa, politically, economically and militarily.
The situation in Chad is also a matter of concern to the African 
continent. The fratricidal conflict which has ravished that country 
has seemed for some months now to have died down to some extent, but 
what is temporary threatens to last, jeopardizing the settlement of 
the crisis, unless all the protagonists abandon once and for all 
their bitterness and resolutely commit themselves in a spirit of 
national reconciliation to the quest for a peaceful solution which 
will safeguard the higher interests of their country and, especially, 
preserve its territorial integrity. Such a development is an 
important prerequisite for the reconstruction and development of that 
country, tom by internecine strife. That reconstruction and 
development will be the taskof all its vital forces, and Member 
States will not spare their support in this long-term endeavor, 
thereby showing the value they attach to the maintenance of peace and 
security, which the people of Chad so badly need.
Still in Africa, the question of Western Sahara is also a topical one 
and a major concern for our continent. For my country, the essential 
aspect of this issue is the need to apply the universal principle of 
the right of peoples to self-determination. It is in that spirit 
that, since 1976, it has recognized the Sahraoui Arab Democratic 
Republic.
Reference to the principles which inspire and underlie international 
ethics and politics requires that the African countries, which have 
always shown their support for peoples struggling for recognition of 
their right to self-determination, bury their disputes on Western 
Sahara in order to preserve their vital unity in the OAU, without 
denying the principles they have freely subscribed to or sacrificing 
either the interests or the rights of the Sahraoui people.
Other fratricidal conflicts which play their part in the 
proliferation of areas of tension continue in Africa, where they 
seriously threaten peace, security and stability in the regions and 
areas concerned and could encourage outside interference.
With full respect for the sovereignty of other States, the position 
of Rwanda with regard to these conflicts and tensions, which 
constitute grave obstacles to development, is to put its trust in the 
wisdom of the parties involved and hope that the spirit of 
conciliation will prevail over hatred and that recourse to compromise 
solutions will help to preserve peace, security and stability in 
Africa, with strict respect for the principles of the charter of the 
OAU and that of the United Nations.
For more than 30 years tension and murderous confusion have persisted 
in the Middle East, against the background of the intolerable 
martyrdom constantly imposed on the Palestinian people. Today more 
than ever this troubled region is characterized by the intransigence 
and barbarity of the State of Israel, which scorns the decisions of 
the international community and resorts to the policy of an ostrich, 
burying its head and refusing to recognize the right of the 
Palestinian people to self-determination. In the orgy of fire and 
Mood of which Lebanon has recently been the scene, this year has been 
marked by an unprecedented increase in acts of violence, launched by 
Israel on the pretext of reprisals against the PLO and of 
self-defense against the other States in the region.
At the same time, the repression in the occupied Arab territories has 
never been so brutal and savage. Armed with its arrogance, which has 
been denounced and condemned many times by the Assembly, Israel 
arrogates to itself the right to annex the Syrian Golan Heights in 
flagrant violation of the Charter and of the established principles 
of international law. Its invasion of Lebanon, its provocation and 
harassment of all kinds in the occupied territories and the 
establishment of new settlements are all elements which clearly 
illustrate Israel's contempt for international morality and ethics as 
affirmed in many resolutions of the United Nations, to which that 
ungrateful State owes its birth.
The many repercussions of the situation in the Middle East 
demonstrate the absolute and imperative need for a comprehensive 
solution. In this context, Rwanda remains convinced that any just and 
lasting solution in this region must necessarily involve the 
restoration to the Palestinian people of its fundamental and 
legitimate rights, especially its right to self-determination, the 
right to its own homeland to establish there, under the aegis of the 
PLO, its sole legitimate representative, the governmental structures 
of its choice. As long as this key problem is not satisfactorily 
solved, as long as the State of Israel refuses to return the Arab 
territories it has been occupying by force since 1967, including the 
Holy City of Jerusalem, as long as it persists in rejecting full 
participation by the PLO in the initiatives designed to promote the 
peace process in the Middle East, it will be an illusion to expect 
positive and constructive developments in this region so vital to 
international peace and security.
The diaspora imposed on the valiant Palestinian people will not give 
the slightest legitimacy to acts designed to stifle its legitimate 
aspirations, any more than the policy of terror and occupation of the 
Israeli Government will deflect the international community from its 
duty to promote, everywhere and in all circumstances, peace and 
justice, which are the foundations of the Charter.
Above and beyond the Israeli-Arab conflict, the state of war which 
persists between Iraq and the Islamic Republic of Iran, despite the 
many attempts at mediation, also continues to be a cause of deep 
concern in that already explosive region and for the whole of the 
international community. That war, in which the victims can be 
counted in thousands, is seriously disrupting the economies of the 
two parties to the conflict, for which it involves a considerable 
loss of business. The Rwandese delegation pays a tribute to all 
people of good will who have spared no effort to seek a settlement of 
this fratricidal conflict. Rwanda hopes that these two non-aligned 
countries which, furthermore, have the some Islamic faith, will not 
remain deaf to the urgent appeals of the international community 
urging them to find once again the way to concord and co-operation, 
instead of following the easy way which leads to hatred and 
destruction, and so that they may seek the honor of promoting peace, 
understanding and co-operation.
In central Asia, the Afghan crisis persists and clearly shows the 
precariousness and fragile nature of East-West detente. The events 
which have occurred in Afghanistan have in fact provoked a deep 
division in the policy of detente, a division which has increased 
following the Polish crisis, exacerbating suspicions which have 
become only too commonplace when they involve a struggle for 
influence on the international scene.
Rwanda believes in the need to establish and develop a calmer climate 
which may allow all nations to make further development efforts. 
Rwanda feels at the same time that attempts to promote detente cannot 
exclude the third world in general, and Africa in particular, without 
running the risk of being ineffective.
In Indo-China, Kampuchea is still torn asunder by a continuing 
fratricidal struggle, with outside interference, for the control of 
power.
The Rwandese Government believes that respect for the sovereignty of 
States, non-interference in the internal affairs of other countries 
and the principle of peaceful settlement of disputes should allow for 
an end to such conflicts, which are obstacles to the security and 
peace needed by the international community, for they go hand in hand 
with the arms race.
As regards divided nations, Rwanda supports the right of peoples 
directly concerned in this problem to seek ways and means to 
rediscover their unity. They should exercise this right peacefully, 
free from any interference or outside pressure.
It is with this in view that the Rwandese Republic remains firmly 
convinced that the Korean nation cannot achieve its reunification 
unless all foreign troops withdraw from that area.
The Rwandese Government also considers that current relations between 
the two German States are a reflection of the spirit of detente which 
underlies their relations. The co-operation established between those 
two States should attenuate at least to some degree the effects of 
division and gradually create a political climate which will not 
exclude the idea of a free and peaceful reunification of the German 
nation.
Our concern in the face of an increase of areas of tension and the 
persistence of conflicts should not lead us to forget that the 
greatest danger to international peace and security is the unbridled 
arms race which causes the threat of an unprecedented holocaust to 
loom large over the world.
The second special session on disarmament, which was of such great 
interest to the General Assembly, showed sufficiently that the 
provisions of the Final Document of the Tenth Special Session of the 
General Assembly were not applied in a satisfactory manner.
The dawning of an era of peace, progress and justice for all peoples 
is still impeded by the constant increase and spectacular improvement 
of massive means of destruction. Research programmes and military 
development in this regard are disquieting, for immense financial, 
material and human resources are being increasingly mobilized to 
refine the techniques of the extermination of the human race, thereby 
increasing the risk of conflict and conflagration.
The Rwandese Government solemnly reiterates its appeal that this 
formidable scientific and technological potential, as well as the 
financial means and human resources which allow for its development, 
be further exploited for peaceful purposes, especially to reduce the 
gap separating the wealthy from the still developing countries.
Will the international community be able to face the great challenge 
of our century, that is, the close relationship between disarmament 
and development? This is the outlook which all States Members of the 
United Nations-especially the developed countries in general and the 
great Powers in particular-should adopt in seeking elements of a 
solution to the problems of our times, without any ulterior motive or 
evasion, but armed first and foremost with the firm determination and 
genuine will to promote concord, solidarity and co-operation among 
all peoples.
This is the message of hope which I wish to transmit from this 
rostrum on behalf of the Government and people of Rwanda, in the 
conviction that the work of this thirty-seventh session of the 
General Assembly will lead to results specifically in keeping with 
the expectations of the United Nations, the Organization which is 
responsible to the whole international community for results which 
will consolidate and enhance its prestige.
